DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 15-21 have been considered but are moot in view of the new ground(s) of rejection set forth.

Applicant's arguments filed October 8 2021 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the rejection of claims 1-7 and 15-21 under 35 U.S.C. § 103, the examiner respectfully disagrees with certain arguments presented by the applicant. In regards to the applicants argument on (Pg. 8 of the remarks), the applicant argues that the combination of Lee (Of Record) in view of Kim (Of Record), and further in view of Harada (Of Record), either singly or in combination, fail to disclose, teach, or suggest the amended claim feature in claim 1 of “wherein the additional sidelink resource allocation configuration comprises one or more sidelink resource configurations on one or more sidelink frequency carriers to update the stored sidelink system information”. However a new ground(s) of rejection has been set forth for addressing the amended claim feature in claim 1 of “updating the stored sidelink system information”. Therefore arguments presented with respect to the claim feature are moot. 


In regards to the applicants arguments on (Pg.’s 8-9 of the remarks) regarding the teachings of Lee with respect to the embodiment of Fig. 14 of Lee, the applicant states that the cited section of Lee fails to address “triggering an RRC Connection Resume procedure to request additional sidelink resource allocation configuration, while new radio (NR) or long-term evolution (LTE) sidelink system information stored in the UE is still valid” (see Pg. 9 lines 1-5 of remarks). 

More specifically the applicant argues that “specifically, in the claimed subject matter, the sidelink system information is already obtained and stored at the UE, which is in direct contrast with Fig. 14 and Para [0134] of Lee, where system information is received after the RRC connection resume request”, (see Pg. 9 lines 5-8 of remarks). However the examiner respectfully disagrees with applicant’s argument that the sidelink information which is already obtained and stored at the UE is in direct contrast with the embodiment of Fig. 14 of Lee.  For example Lee discloses sidelink system information will be obtained and stored at the UE initially when the system information is requested (Lee, see Para’s [0108-0109] i.e., a system information request may include at least one of the following elements…Value Tag indicating system information currently stored in a UE & [0114] i.e., support of sidelink). 

The claim feature in claim 1 recites, “triggering an RRC Connection Resume procedure to request additional sidelink resource allocation configuration, while new radio (NR) or long-term evolution (LTE) sidelink system information stored in the UE is still valid”. That see Fig. 14 i.e., step 1410 & Para’s [0108-0109] i.e., a system information request may include at least one of the following elements…Value Tag indicating system information currently stored in a UE), then an RRC connection resume procedure is triggered (Lee, see Fig. 14), while sidelink system information is already obtained and initially stored at the UE which is required by the claim feature regardless of whether system information is received in step S1420 of Fig. 14 in Lee after the RRC connection resume request S1410. That is sidelink system information is already obtained and initially stored at the UE when the system information request is transmitted at S1410 of Fig. 14 (Lee, see Para’s [0108-0109] i.e., a system information request may include at least one of the following elements…Value Tag indicating system information currently stored in a UE), when the RRC Connection Resume procedure has been triggered (Lee, see Fig. 14 & Para [0118] i.e., For example, an NAS layer of the UE may initiate (i.e., “trigger”) an RRC Connection Resume procedure). Therefore Lee does disclose the claim feature argued by the applicant of “triggering an RRC Connection Resume procedure to request additional sidelink resource allocation configuration, while new radio (NR) or long-term evolution (LTE) sidelink system information stored in the UE is still valid”. 

In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 

The teachings of Kim (Of Record) discloses a UE receiving “additional sidelink resource allocation configuration” during a RRC Connection Resume procedure, (Kim, see Para’s [0003] i.e., D2D communication supported, [0364] i.e., the terminal receives additional transmission resources from the base station & [0378] i.e., additional transmission resources allocated to the terminal based on “RRC Connection Resume Request”). Therefore it would be obvious to one of ordinary skill in the art for the RRC Connection Resume Procedure which requests additional system information for supporting sidelink communications as disclosed in the teachings of Lee to include additional sidelink resource allocation configuration as requested by the UE in the RRC Connection Resume procedure disclosed in the teachings of Kim for sufficiently allocating resources required for the data transmission of the UE. 



In regards to the applicant’s argument on (Pg. 9 lines 8-11), the applicant argues that Lee describes that the SIB is transmitted as a common control information in Para [0007], which is a cell-specific information and in direct contrast from the requested sidelink information which is UE-specific information in amended independent claim 1. However “UE-specific information” is not claimed in claim 1, and therefore the applicant is arguing subject matter which is not claimed. 

In regards to the applicant’s arguments regarding the teachings of Kim (Of Record) on Pg. 9 of the remarks, the examiner respectfully disagrees. More specifically the applicant argues that the terminal in Kim does not appear capable of having the UE deliver a request by reference to a stored sidelink resource configuration. The examiner notes that “stored sidelink resource configuration” is not claimed in claim 1, but rather “stored sidelink system information”. However as explained above, the teachings of Kim is relied upon for disclosing the claim feature of a UE receiving “additional sidelink resource allocation configuration” during a RRC Connection Resume procedure (Kim, see Para’s [0003], [0364], & [0378]). The teachings of Lee discloses the UE delivering a request by reference to a stored sidelink system information, (see Para’s [0108-0109] i.e., a system information request may include at least one of the following elements…Value Tag indicating system information currently stored in a UE & [0132-0138] i.e., additional system information request). Since the rejection is an obviousness rejection under 35 U.S.C. § 103, the references combined discloses the claim feature in claim 1 of “triggering an RRC Connection Resume procedure to request additional sidelink resource allocation configuration, while new radio (NR) or long-term evolution (LTE) sidelink system information stored in the UE is still valid”.

The applicant further argues on (Pg. 9 of the remarks), that Kim (or any of the other cited references), however, does not teach, disclose, or suggest “stored sidelink system information” much less describing receiving “the additional sidelink resource allocation configuration” to “update the stored sidelink system information”. However the examiner respectfully disagrees as the teachings of Lee discloses “stored sidelink system information”, (Lee, see Para’s [0108-0109] & [0114]). As previously explained with respect to the teachings of Kim, Kim discloses a UE receiving “the additional sidelink resource allocation configuration”, (Kim, see Para’s [0003], [0364], & [0378]). In regards to the applicants arguments that none of the references discloses receiving “the additional sidelink resource allocation configuration” to “update the stored sidelink system information”, a new ground(s) of rejection has been set forth for addressing the newly added claim feature in claim 1. Therefore arguments with respect to the claim feature are considered moot. 

In regards to the applicants arguments regarding the teachings of Harada (Of Record), (see Pg.’s 9-10 of the remarks), the applicant argues that the teachings of Harada describes transmitting and receiving D2D signals based on D2D signal 

In regards to the applicants arguments on (Pg. 10 of the remarks), the applicant argues that none of the cited references teach any “sidelink system information” specifying such a resource allocation configuration. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Kim, see Para’s [0003], [0364], & [0378]). Therefore the examiner respectfully disagrees with applicant’s argument that Kim fails to directly address sidelink resource allocation configurations. As previously explained based on combining the references under 35 U.S.C. § 103, it would be obvious to one of ordinary skill in the art for the RRC Connection Resume Procedure which requests additional system information for supporting sidelink communications as disclosed in the teachings of Lee to include the additional sidelink resource allocation configuration as requested by the UE in the RRC Connection Resume procedure disclosed in the teachings of Kim for sufficiently allocating resources required for the data transmission of the UE. The teachings of Harada is relied upon for disclosing the sidelink resource allocation configuration comprises one or more sidelink resource configurations on one or more sidelink frequency carriers (Harada, see Figures 4-5 i.e., D2D carrier Frequency of D2D signal transmitting/receiving resource & Para’s [0040] i.e., The cellular base station, such as that of a macro cell, reports information about the allocation of D2D signal transmitting/receiving resources (i.e., “sidelink resource allocation configuration”), to D2D terminals in the area, by using system information that is included and transmitted in system information block type x (SIBx: System Information block) and so on. The D2D signal transmitting/receiving resource allocation information (i.e., “sidelink resource allocation configuration”) contains the carrier frequency (i.e., “sidelink frequency carrier”) of the D2D signal transmitting/receiving resources (carrier Freq-D2D) (i.e., “sidelink frequency carrier”) and time-domain resource information, [0041] i.e., The cellular base station may report the D2D signal transmitting/receiving resource allocation information to the D2D terminals, [0042] i.e., a specific frequency carrier (i.e., “sidelink frequency carrier”) is reported as the carrier frequency for the D2D signal transmitting/receiving resources, [0043] i.e., The cellular base station reports the D2D signal transmitting/receiving resource allocation information to all the D2D terminals in the area by using system information, so that all terminals in the area, including idle terminals, identify the same time and frequency resources as D2S signal transmitting/receiving resources. The terminals transmit and receive D2D signals in accordance with the D2D signal transmitting/receiving resource allocation information that is contained in the connecting or serving cell’s system information [0055-0056] i.e., multiple D2D carrier frequencies (i.e., “sidelink frequency carrier”) are included in the system information).It would be obvious to one of ordinary skill in the art for implementing the sidelink resource allocation configuration of Harada with the sidelink resource allocation configuration disclosed in Lee in view of Kim. Therefore the examiner respectfully disagrees with applicant’s argument that Harada also fails to directly address sidelink resource allocation configurations. 


 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-7, 15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US (2017/0332372) in view of KIM et al. US (2020/0029262), further in view of Harada et al. US (2017/0034825), and further in view of Quan et al. US (2016/0088541).  

Regarding Claim 1, Lee discloses a method by a user equipment (UE), the method comprising: triggering an RRC Connection Resume procedure (see Fig. 14 & Para’s [0009], [0030] i.e., RRC connection resume procedure & [0132-0138] i.e., Fig. 14 illustrates a procedure in which a UE requests additional system information through an RRC connection resume procedure…An RRC connection resume procedure may be initiated (i.e., “triggering”) by a UE upon an attach request, a tracking area update or a service request for an MO signaling, MO call or MT call)

to request additional sidelink configuration (see Para’s [0007] i.e., System information (i.e., “sidelink configuration”) refers to essential information for communication between a user equipment (UE) and a base station (BS)…the SIB is transmitted as common control information through a PDCCH, [0011], [0114] i.e., UE support of sidelink communications will use “sidelink resource allocation” & [0134] i.e., In addition, the RRC connection resume request message may further include information indicating that an additional system information request (i.e., “additional sidelink configuration” request) is subsequently to be transmitted to the RAN & [0136] i.e., The additional system information request may be an indicator for requesting additional system information (i.e., “additional sidelink configuration” request) from the RAN & [0137-0138] i.e., the UE receives additional system information (i.e., “additional sidelink configuration”) through an RRC connection resume procedure)

while new radio (NR) or long-term evolution (LTE) (see Fig. 1 i.e., LTE system architecture & Para’s [0034] i.e., The technology described below can be used in various wireless communication systems such as LTE, 5G (i.e., “NR”) communication system is an evolution of the LTE-A, [0036-0037] i.e., LTE, [0115] i.e., RAN may be an LTE BS) sidelink system information stored in the UE is still valid; (see Para [0109] i.e., Value tag indicating system information currently stored in a UE & [0114] i.e., UE support of sidelink communications will use “sidelink radio resource”) 

and transmitting an RRC resume request message to a serving cell based on the triggered RRC Connection Resume procedure, (see Fig. 14 i.e., S1410 RRC connection resume request based on triggered RRC Connection Resume procedure & Para’s [0072] i.e., serving cell of the UE, [0084] i.e., serving cell, [0115] i.e., a RAN may be an LTE BS (i.e., “serving cell”)…The RAN may manage a cell & [0134] i.e., Referring to Fig. 14, in operation S1410, the UE may transmit an RRC connection resume request message including a system information request to the RAN (i.e., “serving cell”)).

While Lee discloses the RRC Connection Resume Procedure (see Fig. 14 & Para [0134]) includes receiving additional system information (i.e., “additional sidelink configuration”) used by the UE for performing sidelink communication which requires sidelink resources (see Para’s [0114] i.e., UE support of sidelink communications & [0134]), Lee does not disclose the RRC Connection Resume procedure requests additional sidelink resource allocation configuration and the UE in a radio resource control (RRC) Inactive state. However the claim features would be rendered obvious in view of KIM et al. US (2020/0029262).    

 KIM discloses a UE in a radio resource control (RRC) Inactive state during an RRC Connection Resume procedure (see Fig. 36 i.e., UE in RRC Inactive mode & Para’s [0377-0378] i.e., Fig. 36 is a diagram illustrating a third embodiment in which a terminal in the RRC inactive mode transmits uplink data without switching to the RRC connected mode…In Fig. 36, if uplink data occurs, the terminal 3605 in the RRC inactive mode may perform a random access procedure to establish a connection with a network…the terminal may simultaneously transmit a preamble, an “RRCConnectionResumeRequest” (i.e., “RRC Connection Resume procedure”))

see Fig. 36) requests additional sidelink resource allocation configuration (see Fig. 36 i.e., RRCConnectionResumeRequest & Para’s [0003] i.e., wireless data traffic or communication may include device-to-device (D2D) communication, [0364] i.e., If the terminal has a larger amount of data than the amount of predetermined transmission resource, the terminal may include a BSR (buffer status report) in the data, and may transmit the same in order to receive additional transmission resources (i.e., “additional sidelink resource allocation configuration”) from the base station & [0378] i.e., That is, the MAC entity of the terminal may multiplex the preamble, the “RRCConnectionResumeRequest” message to be transmitted through the SRB, and the data to be transmitted through the DRB into a single MAC PDU, and may simultaneously transmit the same within one TTI. In this case, if the amount of data to be transmitted by the terminal is larger than the amount of contention-based transmission resource, a BSR may be included in the MAC PDU (i.e., “request”) in order to allocate additional transmission resources (i.e., “additional sidelink resource allocation configuration”)).

KIM suggests allocating additional transmission resources to the UE when the amount of data to be transmitted by the terminal is larger than the amount of contention-based transmission resource when the terminal establishes a connection with the network during the RRC Connection Resume procedure which may include D2D (i.e., “sidelink”) wireless communication data (see Fig. 36 & Para’s [0003] i.e., device-to-device (D2D) communication & [0378]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the RRC Connection Resume Procedure which requests additional system information for supporting sidelink communications as disclosed in the teachings of Lee to request additional sidelink resource allocation configuration for supporting the sidelink communication as performed in the RRC Connection Resume procedure disclosed in the teachings of Kim who discloses a UE in RRC inactive mode requests additional sidelink resource allocation configuration during the RRC Connection Resume Procedure because the motivation lies in Kim for allocating additional transmission resources to the UE when the amount of data to be transmitted by the terminal is larger than the amount of contention-based transmission resource when the terminal establishes a connection with the network during the RRC Connection Resume procedure which may include D2D (i.e., “sidelink”) wireless communication data for sufficiently allocating resources required for the data transmission of the UE.

While the combination of Lee in view of Kim discloses the additional sidelink resource allocation configuration (Kim, see Para’s [0364] & [0378]), the combination of Lee in view of Kim does not disclose the sidelink resource allocation configuration comprises one or more sidelink resource configurations on one or more sidelink frequency carriers. However the claim feature would be rendered obvious in view of Harada et al. US (2017/0034825). 

see Figures 4-5 i.e., D2D carrier Frequency of D2D signal transmitting/receiving resource & Para’s [0040] i.e., The cellular base station, such as that of a macro cell, reports information about the allocation of D2D signal transmitting/receiving resources (i.e., “sidelink resource allocation configuration”), to D2D terminals in the area, by using system information that is included and transmitted in system information block type x (SIBx: System Information block) and so on. The D2D signal transmitting/receiving resource allocation information (i.e., “sidelink resource allocation configuration”) contains the carrier frequency (i.e., “sidelink frequency carrier”) of the D2D signal transmitting/receiving resources (carrier Freq-D2D) (i.e., “sidelink frequency carrier”) and time-domain resource information, [0041] i.e., The cellular base station may report the D2D signal transmitting/receiving resource allocation information to the D2D terminals, [0042] i.e., a specific frequency carrier (i.e., “sidelink frequency carrier”) is reported as the carrier frequency for the D2D signal transmitting/receiving resources, [0043] i.e., The cellular base station reports the D2D signal transmitting/receiving resource allocation information to all the D2D terminals in the area by using system information, so that all terminals in the area, including idle terminals, identify the same time and frequency resources as D2S signal transmitting/receiving resources. The terminals transmit and receive D2D signals in accordance with the D2D signal transmitting/receiving resource allocation information that is contained in the connecting or serving cell’s system information [0055-0056] i.e., multiple D2D carrier frequencies (i.e., “sidelink frequency carrier”) are included in the system information). 

(Harada suggests the terminals transmit and receive D2D signals in accordance with the D2D signal transmitting/receiving resource allocation information that is contained in the connecting or serving cell’s system information, (see Para [0043]) and for transmitting and receiving D2D signals efficiently based on control from the network, and preventing increase of power consumption in D2D terminals based on using the D2D resource allocation information (see Para [0008])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the additional sidelink resource allocation configuration disclosed in Lee in view of Kim to comprise one or more sidelink resource configurations on one or more sidelink frequency carriers according to the sidelink resource allocation configuration information sent to the UEs using system information as disclosed in the teachings of Harada because the motivation lies in Harada that the terminals transmit and receive D2D signals in accordance with the D2D signal transmitting/receiving resource allocation information that is contained in the connecting or serving cell’s system information and for transmitting and receiving D2D signals efficiently based on control from the network, which prevents the increase of power consumption in D2D terminals based on using the D2D resource allocation information. 

Kim, see Para’s [0364] & [0378]) while sidelink system information is stored (Lee, see Para’s [0109], [0114], & [0132-0138]), the combination of Lee in view of Kim, and further in view of Harada does not disclose updating the stored system information based on the received additional resource allocation configuration. However the claim feature would be rendered obvious in view of Quan et al. US (2016/0088541).  

Quan discloses updating stored system information in a UE based on received additional resource allocation configuration (see Para’s [0004] i.e., or, when system information of a cell (including a frequency, an access resource (i.e., “resource allocation configuration”), and the like of the cell) is changed (i.e., updated or “additional resource allocation configuration”), an eNB of the cell needs to broadcast a paging message carrying updated system information (i.e., updated or “additional resource allocation configuration”) of the cell, and after receiving the paging message, the UE correspondingly updates system information, which is stored by the UE, of the cell, [0153] i.e., obtain updated system information, & [0168]).

(Quan suggests when the UE receives the updated system information, the UE correspondingly updates system information which is stored by the UE of the cell for maintaining up to date system information in the UE, (see Para’s [0004], [0153], & [0168])).


Regarding Claim 3, the combination of Lee in view of Kim, and further in view of Harada discloses the method of claim 1, wherein the one or more sidelink resource configurations comprise at least one of an NR sidelink communication transmission resource (Lee, see Fig. 14 & Para’s [0091] i.e., In the present specification, a 5G RAN, a gNB, a next-generation NodeB, a new RAN, and a new radio base station (NR BS) may refer to a BS newly defined for 5G, [0114] i.e., sidelink & [0134-0140] i.e., additional system information & Kim, see Abstract i.e., 5G communication system (i.e., “NR”),  Para’s [0003] i.e., D2D communication, [0066-0067] i.e., new radio (NR) node B NB 110, [0273] i.e., 5G system, [0364] i.e., additional transmission resources may be NR sidelink communication transmission resource, [0378] i.e., additional transmission resources may be NR sidelink communication transmission resource ) and an LTE vehicle to everything (V2X) sidelink communication transmission resource on one or more sidelink frequency carriers. 
Kim see Fig. 36 i.e., RRC inactive mode & Para’s [0065-0067] i.e., NR, [0119] i.e., the present disclosure is applicable to 3GPP New Radio (NR) (or 5th generation mobile communication standard & [0378]), the RRC Resume Request message comprises an NR RRC Resume Request message (Kim see Fig. 36 i.e., gNB (i.e., “NR cell”)  & Para’s [0066-0067] i.e., new radio (NR) node B NB 110, [0119], [0273] i.e., 5G system, &  [0378] i.e., “RRCConnectionResumeRequest”

 And the serving cell comprises an NR cell (Kim see Fig. 36 i.e., gNB (i.e., “NR cell”) & Para’s [0066-0067] i.e., new radio (NR) node B NB 110, [0119], [0273] i.e., 5G system, &  [0378] i.e., “RRCConnectionResumeRequest”) 

And transmitting the RRC resume request message comprises transmitting the NR RRC resume request message to the serving NR cell when a serving radio access network (RAN) for the UE is an NR-RAN, (Kim see Fig. 36 i.e., gNB (i.e., “NR-RAN”)  & Para’s [0066-0067] i.e., new radio (NR) node B NB 110, [0119], [0273] i.e., 5G system, &  [0378] i.e., “RRCConnectionResumeRequest”). 

Regarding Claim 5, the combination of Lee in view of Kim, and further in view of Harada discloses the method of claim 1, wherein: the RRC inactive state comprises an Evolved Universal Terrestrial Radio Access (E-UTRA) RRC Inactive state (Kim see Fig. 36 i.e., RRC inactive mode & Para’s [0058] i.e., E-UTRA system & [0378]) 
Kim see Fig. 36 i.e., gNB, Para’s [0058] i.e., E-UTRA system & [0378] i.e., “RRCConnectionResumeRequest”)

The serving cell comprises an E-UTRA cell (Kim see Fig. 36 i.e., gNB, Para’s [0058] i.e., E-UTRA system & [0378])

And transmitting the RRC resume request message comprises transmitting the E-UTRA RRC resume request message to the serving E-UTRA cell (Kim, see Fig. 36 i.e., gNB & Para’s [0058] & [0378] i.e., “RRCConnectionResumeRequest”) when a serving RAN (Kim, see Fig. 36) is an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) RAN, (Kim see Fig. 36 & Para’s [0058] i.e., E-UTRA system & [0378]).

Regarding Claim 6, the combination of Lee in view of Kim, and further in view of Harada discloses the method of claim 1, wherein the RRC Connection Resume procedure comprises one of a 2-step random access procedure and a 4-step random access procedure, (Lee, see Fig. 14 i.e., 4-step random access procedure & Para’s [0132-0138])  
 
Regarding Claim 7, the combination of Lee in view of Kim, and further in view of Harada discloses the method of claim 1, wherein a specific cause value for the request for the additional sidelink resource allocation configuration is included in the RRC resume request message, (Lee, see Para [0134] i.e., In addition, the RRC connection resume request message may further include information indicating that an additional system information request (i.e., “specific cause value”) is subsequently to be transmitted to the RAN).

Regarding Claim 15, Lee discloses a user equipment (UE) (see Fig. 17 i.e., UE 1710 & Para’s [0157-0158]), comprising: one or more non-transitory computer-readable media storing computer-executable instructions (see Fig. 17 & Para [0158] i.e., storage medium…When the embodiment is implemented in software (i.e., “computer-executable instructions”), the aforementioned methods can be implemented with a module for performing the aforementioned functions) for scheduling sidelink transmission resources for the UE to exchange one or more sidelink packets with another UE, (see Fig. 14 & Para’s [0114] i.e., sidelink communications will require scheduled resources for performing sidelink transmission with another UE & [0132-0138])

and at least one processor (see Fig. 17, processor 1711 & Para [0158]) coupled to the one or more non-transitory computer-readable media (see Fig. 17, 1712 & Para’s [0157-0158]), and configured to execute the computer-executable instructions (see Para’s [0157-0158] i.e., storage medium…When the embodiment is implemented in software (i.e., “computer-executable instructions”), the aforementioned methods can be implemented with a module for performing the aforementioned functions) to: trigger an RRC Connection Resume procedure (see Fig. 14 & Para’s [0009], [0030] i.e., RRC connection resume procedure & [0132-0138] i.e., Fig. 14 illustrates a procedure in which a UE requests additional system information through an RRC connection resume procedure…An RRC connection resume procedure may be initiated (i.e., “triggering”) by a UE upon an attach request, a tracking area update or a service request for an MO signaling, MO call or MT call)

to request additional sidelink configuration (see Para’s [0007] i.e., System information (i.e., “sidelink configuration”) refers to essential information for communication between a user equipment (UE) and a base station (BS)…the SIB is transmitted as common control information through a PDCCH, [0011], [0114] i.e., UE support of sidelink communications will use “sidelink resource allocation” & [0134] i.e., In addition, the RRC connection resume request message may further include information indicating that an additional system information request (i.e., “additional sidelink configuration” request) is subsequently to be transmitted to the RAN & [0136] i.e., The additional system information request may be an indicator for requesting additional system information (i.e., “additional sidelink configuration” request) from the RAN & [0137-0138] i.e., the UE receives additional system information (i.e., “additional sidelink configuration”) through an RRC connection resume procedure)

while new radio (NR) or long-term evolution (LTE) (see Fig. 1 i.e., LTE system architecture & Para’s [0034] i.e., The technology described below can be used in various wireless communication systems such as LTE, 5G (i.e., “NR”) communication system is an evolution of the LTE-A, [0036-0037] i.e., LTE, [0115] i.e., RAN may be an LTE BS) sidelink system information stored in the UE is still valid; see Para [0109] i.e., Value tag indicating system information currently stored in a UE & [0114] i.e., UE support of sidelink communications will use “sidelink radio resource”) 

and transmit an RRC resume request message to a serving cell based on the triggered RRC Connection Resume procedure, (see Fig. 14 i.e., S1410 RRC connection resume request based on triggered RRC Connection Resume procedure & Para’s [0072] i.e., serving cell of the UE, [0084] i.e., serving cell, [0115] i.e., a RAN may be an LTE BS (i.e., “serving cell”)…The RAN may manage a cell & [0134] i.e., Referring to Fig. 14, in operation S1410, the UE may transmit an RRC connection resume request message including a system information request to the RAN (i.e., “serving cell”)).

While Lee discloses the RRC Connection Resume Procedure (see Fig. 14 & Para [0134]) includes receiving additional system information (i.e., “additional sidelink configuration”) used by the UE for performing sidelink communication which requires sidelink resources (see Para’s [0114] i.e., UE support of sidelink communications & [0134]), Lee does not disclose the RRC Connection Resume procedure requests additional sidelink resource allocation configuration and the UE in a radio resource control (RRC) Inactive state. However the claim features would be rendered obvious in view of KIM et al. US (2020/0029262).    

 KIM discloses a UE in a radio resource control (RRC) Inactive state during an RRC Connection Resume procedure (see Fig. 36 i.e., UE in RRC Inactive mode & Para’s [0377-0378] i.e., Fig. 36 is a diagram illustrating a third embodiment in which a terminal in the RRC inactive mode transmits uplink data without switching to the RRC connected mode…In Fig. 36, if uplink data occurs, the terminal 3605 in the RRC inactive mode may perform a random access procedure to establish a connection with a network…the terminal may simultaneously transmit a preamble, an “RRCConnectionResumeRequest” (i.e., “RRC Connection Resume procedure”))

the RRC Connection Resume procedure (see Fig. 36) requests additional sidelink resource allocation configuration (see Fig. 36 i.e., RRCConnectionResumeRequest & Para’s [0003] i.e., wireless data traffic or communication may include device-to-device (D2D) communication, [0364] i.e., If the terminal has a larger amount of data than the amount of predetermined transmission resource, the terminal may include a BSR (buffer status report) in the data, and may transmit the same in order to receive additional transmission resources (i.e., “additional sidelink resource allocation configuration”) from the base station & [0378] i.e., That is, the MAC entity of the terminal may multiplex the preamble, the “RRCConnectionResumeRequest” message to be transmitted through the SRB, and the data to be transmitted through the DRB into a single MAC PDU, and may simultaneously transmit the same within one TTI. In this case, if the amount of data to be transmitted by the terminal is larger than the amount of contention-based transmission resource, a BSR may be included in the MAC PDU (i.e., “request”) in order to allocate additional transmission resources (i.e., “additional sidelink resource allocation configuration”)).

KIM suggests allocating additional transmission resources to the UE when the amount of data to be transmitted by the terminal is larger than the amount of contention-based transmission resource when the terminal establishes a connection with the network during the RRC Connection Resume procedure which may include D2D (i.e., “sidelink”) wireless communication data (see Fig. 36 & Para’s [0003] i.e., device-to-device (D2D) communication & [0378]).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the RRC Connection Resume Procedure which requests additional system information for supporting sidelink communications as disclosed in the teachings of Lee to request additional sidelink resource allocation configuration for supporting the sidelink communication as performed in the RRC Connection Resume procedure disclosed in the teachings of Kim who discloses a UE in RRC inactive mode requests additional sidelink resource allocation configuration during the RRC Connection Resume Procedure because the motivation lies in Kim for allocating additional transmission resources to the UE when the amount of data to be transmitted by the terminal is larger than the amount of contention-based transmission resource when the terminal establishes a connection with the network during the RRC Connection Resume procedure which may include D2D (i.e., “sidelink”) wireless communication data for sufficiently allocating resources required for the data transmission of the UE.

While the combination of Lee in view of Kim discloses the additional sidelink resource allocation configuration (Kim, see Para’s [0364] & [0378]), the combination of Lee in view of Kim does not disclose the sidelink resource allocation configuration comprises one or more sidelink resource configurations on one or more sidelink frequency carriers. However the claim feature would be rendered obvious in view of Harada et al. US (2017/0034825). 

Harada discloses sidelink resource allocation configuration comprises one or more sidelink resource configurations on one or more sidelink frequency carriers (see Figures 4-5 i.e., D2D carrier Frequency of D2D signal transmitting/receiving resource & Para’s [0040] i.e., The cellular base station, such as that of a macro cell, reports information about the allocation of D2D signal transmitting/receiving resources (i.e., “sidelink resource allocation configuration”), to D2D terminals in the area, by using system information that is included and transmitted in system information block type x (SIBx: System Information block) and so on. The D2D signal transmitting/receiving resource allocation information (i.e., “sidelink resource allocation configuration”) contains the carrier frequency (i.e., “sidelink frequency carrier”) of the D2D signal transmitting/receiving resources (carrier Freq-D2D) (i.e., “sidelink frequency carrier”) and time-domain resource information, [0041] i.e., The cellular base station may report the D2D signal transmitting/receiving resource allocation information to the D2D terminals, [0042] i.e., a specific frequency carrier (i.e., “sidelink frequency carrier”) is reported as the carrier frequency for the D2D signal transmitting/receiving resources, [0043] i.e., The cellular base station reports the D2D signal transmitting/receiving resource allocation information to all the D2D terminals in the area by using system information, so that all terminals in the area, including idle terminals, identify the same time and frequency resources as D2S signal transmitting/receiving resources. The terminals transmit and receive D2D signals in accordance with the D2D signal transmitting/receiving resource allocation information that is contained in the connecting or serving cell’s system information [0055-0056] i.e., multiple D2D carrier frequencies (i.e., “sidelink frequency carrier”) are included in the system information). 

(Harada suggests the terminals transmit and receive D2D signals in accordance with the D2D signal transmitting/receiving resource allocation information that is contained in the connecting or serving cell’s system information, (see Para [0043]) and for transmitting and receiving D2D signals efficiently based on control from the network, and preventing increase of power consumption in D2D terminals based on using the D2D resource allocation information (see Para [0008])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the additional sidelink resource allocation configuration disclosed in Lee in view of Kim to comprise one or more sidelink resource configurations on one or more sidelink frequency carriers according to the sidelink resource allocation configuration information sent to the UEs using system information as disclosed in the teachings of Harada because the motivation lies in Harada that the terminals transmit and receive D2D signals in 

While the combination of Lee in view of Kim, and further in view of Harada discloses the UE receiving the requested additional sidelink resource allocation configuration during the RRC Connection Resume procedure (Kim, see Para’s [0364] & [0378]) while sidelink system information is stored (Lee, see Para’s [0109], [0114], & [0132-0138]), the combination of Lee in view of Kim, and further in view of Harada does not disclose updating the stored system information based on the received additional resource allocation configuration. However the claim feature would be rendered obvious in view of Quan et al. US (2016/0088541).  

Quan discloses updating stored system information in a UE based on received additional resource allocation configuration (see Para’s [0004] i.e., or, when system information of a cell (including a frequency, an access resource (i.e., “resource allocation configuration”), and the like of the cell) is changed (i.e., updated or “additional resource allocation configuration”), an eNB of the cell needs to broadcast a paging message carrying updated system information (i.e., updated or “additional resource allocation configuration”) of the cell, and after receiving the paging message, the UE correspondingly updates system information, which is stored by the UE, of the cell, [0153] i.e., obtain updated system information, & [0168]).

(Quan suggests when the UE receives the updated system information, the UE correspondingly updates system information which is stored by the UE of the cell for maintaining up to date system information in the UE, (see Para’s [0004], [0153], & [0168])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the UE of Lee in view of Kim, and further in view of Harada to perform updating the stored sidelink system information when the additional sidelink resource allocation configuration is received by the UE based on the teachings of Quan who discloses updating stored system information in a UE based on received additional resource allocation configuration because the motivation lies in Quan that when the UE receives the updated system information, the UE correspondingly updates system information which is stored by the UE of the cell for maintaining up to date system information in the UE.  

Regarding Claim 17, the combination of Lee in view of Kim, and further in view of Harada discloses the UE of claim 15, wherein the one or more sidelink resource configurations comprise at least one of an NR sidelink communication transmission resource (Lee, see Fig. 14 & Para’s [0091] i.e., In the present specification, a 5G RAN, a gNB, a next-generation NodeB, a new RAN, and a new radio base station (NR BS) may refer to a BS newly defined for 5G, [0114] i.e., sidelink & [0134-0140] i.e., additional system information & Kim, see Abstract i.e., 5G communication system (i.e., “NR”),  Para’s [0003] i.e., D2D communication, [0066-0067] i.e., new radio (NR) node B NB 110, [0273] i.e., 5G system, [0364] i.e., additional transmission resources may be NR sidelink communication transmission resource, [0378] i.e., additional transmission resources may be NR sidelink communication transmission resource ) and an LTE vehicle to everything (V2X) sidelink communication transmission resource on one or more sidelink frequency carriers. 

Regarding Claim 18, the combination of Lee in view of Kim, and further in view of Harada discloses the UE of claim 15, wherein the RRC inactive state comprises an NR RRC Inactive state (Kim see Fig. 36 i.e., RRC inactive mode & Para’s [0065-0067] i.e., NR, [0119] i.e., the present disclosure is applicable to 3GPP New Radio (NR) (or 5th generation mobile communication standard & [0378]), the RRC Resume Request message comprises an NR RRC Resume Request message (Kim see Fig. 36 i.e., gNB (i.e., “NR cell”)  & Para’s [0066-0067] i.e., new radio (NR) node B NB 110, [0119], [0273] i.e., 5G system, &  [0378] i.e., “RRCConnectionResumeRequest”

 And the serving cell comprises an NR cell (Kim see Fig. 36 i.e., gNB (i.e., “NR cell”) & Para’s [0066-0067] i.e., new radio (NR) node B NB 110, [0119], [0273] i.e., 5G system, &  [0378] i.e., “RRCConnectionResumeRequest”) 

Kim see Fig. 36 i.e., gNB (i.e., “NR-RAN”)  & Para’s [0066-0067] i.e., new radio (NR) node B NB 110, [0119], [0273] i.e., 5G system, &  [0378] i.e., “RRCConnectionResumeRequest”). 

Regarding Claim 19, the combination of Lee in view of Kim, and further in view of Harada discloses the UE of claim 15, wherein: the RRC inactive state comprises an Evolved Universal Terrestrial Radio Access (E-UTRA) RRC Inactive state (Kim see Fig. 36 i.e., RRC inactive mode & Para’s [0058] i.e., E-UTRA system & [0378]) 
The RRC Resume Request message comprises an E-UTRA RRC Resume Request message (Kim see Fig. 36 i.e., gNB, Para’s [0058] i.e., E-UTRA system & [0378] i.e., “RRCConnectionResumeRequest”)

The serving cell comprises an E-UTRA cell (Kim see Fig. 36 i.e., gNB, Para’s [0058] i.e., E-UTRA system & [0378])

And transmitting the RRC resume request message comprises transmitting the E-UTRA RRC resume request message to the serving E-UTRA cell (Kim, see Fig. 36 i.e., gNB & Para’s [0058] & [0378] i.e., “RRCConnectionResumeRequest”) when a serving RAN (Kim, see Fig. 36) for the UE is an Evolved Universal Terrestrial Radio Access Network (E-UTRAN) RAN, (Kim see Fig. 36 & Para’s [0058] i.e., E-UTRA system & [0378]).

Lee, see Fig. 14 i.e., 4-step random access procedure & Para’s [0132-0138])  
 
Regarding Claim 21, the combination of Lee in view of Kim, and further in view of Harada discloses the UE of claim 15, wherein a specific cause value for the request for the additional sidelink resource allocation configuration is included in the RRC resume request message, (Lee, see Para [0134] i.e., In addition, the RRC connection resume request message may further include information indicating that an additional system information request (i.e., “specific cause value”) is subsequently to be transmitted to the RAN).

3.	Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US (2017/0332372) in view of KIM et al. US (2020/0029262), further in view of Harada et al. US (2017/0034825), and further in view of Quan et al. US (2016/0088541).  
as applied to claims 1 and 15 above, and further in view of Agiwal et al. US (2017/0251500).

Regarding Claims 2 and 16 the combination of Lee in view of Kim, and further in view of Harada discloses method and UE of claims 1 and 15 including the stored sidelink system information (Lee, see Para [0109] & Stattin, Para [0077]), but does not disclose wherein a validity area of the sidelink system information is defined by a system 

Agiwal discloses wherein a validity area of the sidelink system information is defined by a system information area ID (see Para [0240-0241] i.e., system info area identifier) covering two or more cells in a serving radio access network, (see Para’s [0239] i.e., The cells for which the received system information can be used can be indicated by the cell (i.e., “serving radio access network”) from which the system information is obtained & [0240-0241] i.e., System information area refers to an area (i.e., “validity area”) covering one or more cells…wherein the system information used is same…System information area can be identified by a system information area identifier. Cell (i.e., “serving radio access network”) or transmit point or transmit/receive point broadcasts the system info area identifier). 

(Agiwal suggests the system information area can be identified by the system information area identifier (see Para [0240])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the stored sidelink system information disclosed in Lee in view of Kim, and further in view of Harada to include a validity area of the sidelink system information which is defined by a system information area ID covering two or more cells in a serving radio access network as disclosed in Agiwal because the motivation lies in Agiwal that the . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461